494 F.2d 1284
UNITED STATES of America, Plaintiff-Appellee,v.Richard Glynn BYRD, Defendant-Appellant.
No. 73-1426.
United States Court of Appeals, Fifth Circuit.
May 28, 1974.

Appeal from the United States District Court for the Southern District of Texas; Ben C. Connally, Chief Judge.


1
Warren Heagy, Odessa, Tex., for defendant-appellant.


2
Anthony J. P. Farris, U.S. Atty., Robert G. Darden, Asst. U.S. Atty., Houston, Tex., for plaintiff-appellee.


3
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


4
Opinion Sept. 7, 1973, 5 Cir., 1973, 483 F.2d 1196.


5
Before BELL, GODBOLD and INGRAHAM, Circuit Judges.

PER CURIAM:

6
We grant appellee's petition for rehearing.  In United States v. Miller, 492 F.2d 37 (5th Cir., 1974), the court held that Almeida-Sanchez v. United States, 1973, 413 U.S. 266, 93 S. Ct. 2535, 37 L. Ed. 2d 596, should be given only prospective application.  We therefore abandon any reliance upon Almeida-Sanchez.  We do, however, sustain our prior reversal1 upon the authority of United States v. Storm, 480 F.2d 701 (5th Cir., 1973), and Marsh v. United States, 344 F.2d 317 (5th Cir., 1965), as discussed therein.  See also United States v. Bursey, 491 F.2d 531 (5th Cir., 1974).



1
 United States v. Byrd, 483 F.2d 1196 (1973)